The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2014

                                       No. 04-13-00300-CR

                                       Richard M. LOPEZ,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5395
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
         The court reporter’s notification of late record stating that no hearing was held regarding
the trial court’s findings of fact and conclusions of law is NOTED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court